Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 12/09/2020, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-5 are pending in this application
Claims 1-5 have been rejected.

Claim Rejections - 35 USC § 103
4a.    The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4b.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

5.    Claims 1, 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ziminski et al. USPN 4166138 in view of Wu et al. US 2009/0246343 in view of Leidy et al. USPN 4169161 in view of Mitchell et al. USPN 5601864 and in view of Gundlach L et al. USPN 5925400 and in view of Vegh et al. USPN 3954052 in view of evidence given by Takamine et al. US 2008/0113079.

6.    Regarding claim 1, Ziminski et al. discloses a bacon like product made from the combinations of two doughs (red color dough and uncolored dough) in a ratio of white to red phase 57%:43% in order to have bacon-like i.e. simulated bacon product (at least in col 2 lines 46-47, e.g. ‘red dye’ and col 3 lines 10-20, 60-67; col 5 example 1, color red colored in one dough). Ziminski et al. also discloses that water, protein and oil are present in the red colored and uncolored dough composition (Example 1, col 5).

Ziminski et al. discloses the dry ingredients are added to make dough composition (in Example 1). It is understood that one of ordinary skill in the art would keep and store the mixed dry ingredients in a container in order to protect from outward exposure as conventional practice to use for future need. It is also to be noted that it is within the skill of one of ordinary skill in the art to store the mixed ingredients together in a container in order to use the mixture together at a time instead of adding the individual ingredients separately in order to have convenience, therefore, it meets claim 1 (1).
Ziminski et al. discloses that wheat gluten can be used as the source of protein material in combination with other ingredients (col 4 lines 11) to make dough (col 5 Example 1) to meet claim 1 (8).
Ziminski et al. are silent about claim 1 (2)-1 (7), claim 1 (9), 1 (10), 1(11) and
1 (12).
Regarding claim 1 (3), Wu et al. discloses that grain powder e.g. buckwheat can be processed to solution, paste, extract to meet “mixing buckwheat and water’ as claimed in claim 1 (3). Wu et al. also discloses it can be used as source of vegetable grain to provide a source of protein ([0015], [0018]). It is understood that buckwheat seed is ‘buckwheat groat’.
Regarding claim 1 (2), Wu et al. discloses that grain powder e.g. adzuki bean can be processed to solution, paste, extract to meet “mixing adzuki bean and water’ 
Therefore, Ziminski et al. teaches the red and uncolored dough mixtures both of which contain protein (at least in example 1).
Wu et al. teaches adzuki bean and buckwheat groats are good protein sources (at least in [0015], [0018] of Wu et al.).
Therefore, it would be obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to modify Ziminski et al. (red and uncolored doughs in Example 1 of Ziminski et al.) by including the teaching of Wu et al. to add the adzuki bean to the red dough to provide protein source and also adzuki bean provides red color as evidenced by Takamine ([0035] of Takamine et al.) and also to add buckwheat groats as the protein source (in Wu et al. [0015], [0018]) in uncolored dough of Ziminski et al. (at least in Example 1).
Regarding ‘liquid smoke’ of claims 1(2) and 1(3), it is to be noted that Mitchell et al. discloses that the seasoning (col 2 lines 7-10) comprises natural smoke oil (i.e. liquid smoke) (col 4 Table 1). Mitchell et al. also discloses that liquid smoke is used to impart smoke flavor in the composition (at least in col 6 lines 63-64 of Mitchell et al.). Even if Mitchell et al. is using smoke flavor for animal protein containing product, however, smoke flavor is common and can be used for any food product.
According to MPEP 2143.01, Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006).

Regarding claims 1 (4) - (5), Ziminski et al. discloses that the edible protein material can be in a finely divided condition (slurry) (at least in col 4 lines 1 -3). Therefore, one of ordinary skill in the art would have been motivated to use the extracts or pastes of adzuki bean and buckwheat of Wu et al. to be used after processing into ‘finely divided state’ to have modified simulated bacon with adzuki bean and buckwheat of modified Ziminski et al. It is understood that the finely divided form will provide smooth texture and the method of making finely divided form reads on steps of claim 11(4) and 1(5).
Regarding claim 1 (6), as discussed in the above paragraph, that the modified Ziminski et al. ((in Zminski et al. col 5 example 1) having red and white colored doughs can be combined and one of the combination process is to further process by extrusion method to make the co-extruded strips (in Ziminski et al. col 5 Ex 1 and col 6) which can be stored for future use or it is also within the skill of one of ordinary skill in the art to store the modified Ziminski et al. (in Zminski et al. col 5 example 1) having red and white colored doughs after combining them to further process in future by extrusion method to make the co-extruded strips for future use. Therefore, Ziminski et al. meets claim 1 (6).

As discussed above, Ziminski et al. discloses that wheat gluten can be used as the source of protein material in combination with other ingredients (col 4 lines 11) to make dough (col 5 Example 1) to meet claim 1 (8).
Regarding claim 1 (9), even if Ziminski et al. is silent about “separating dough into loaves” as claimed in claim 1 (9), however, it is within the skill of one of ordinary skill in the art to make loaf (small size dough) from dough as unit desired size in order to perform the next step to make desired size product.

Ziminski et al. is, however, silent about the claim limitation of “placing the loaves into individual cooking baskets and baskets into tilt skillets” as claimed in claim 1 (9).
Leidy et al. discloses that the red and white phases are prepared in the form of loaves (col 8 lines 60) and it includes the steps of layering the red and white phases systematically on above other as desired e.g. in one pattern, red phase is placed on a Teflon-coated pan and to this white phase is added at about 10% of the final mixture (col 9 lines 40-45). Leidy et al. also discloses that white phase can be extruded into the red phase at random manner (col 9 lines 40-45). Therefore, each loaf can be made by white and red phases in a desired orderly manner by combining the extrusion method and, in combination, with a final shape of loaf.
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Ziminski et al. to include the teaching of Leidy et al. to further process the dough process to make loaves and to place loaves into sheer to make simulated ‘bacon slices’ product (col 9 line 13).
Regarding the amendment of ‘tilt skillets’ in the amended claim limitation of “placing the loaves into individual cooking baskets and placing the baskets into tilt skillets” as claimed in claim 1 (9), a new secondary prior art by Vegh et al. has been used. Vegh et al. has disclosed that the cooking apparatus can be of “tiltable receptacle” as ‘tilt skillets” in order to enable discharge of the contents easily using tilting mechanism even for the processing of large quantity of food (col 1 lines 25-35).

Regarding claim 1 (10), Leidy et al. discloses that the loaf is cut (col 9 lines 1 -2) and sliced into strips (col 9 lines 17-18).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify the product of modified Zminski et al. to include the teaching of Leidy et al. to make desired size sliced product.
Regarding claim 1 (11), one of ordinary skill in the art would have been motivated to modify further modified Ziminski et al. to include the teaching of Mitchell et al. to incorporate “a topping sauce comprising olive oil and liquid smoke” (col 4 Table 1 and col 8 lines 33-34) in order to provide seasoned simulated bacon product.
Therefore, modified Ziminski et al. Mitchell et al. etc. meet the claim limitation of claim 1 (11) also.
Regarding claim 1 (12), Leidy et al. discloses that loaf is packaged directly (col 8 lines 45-50) or can be packaged after slicing (col 9 line 13).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Ziminski et al. to include the teaching of Leidy et al. to further process the dough process to place loaves into sheer to make ‘bacon slices’ to package (col 9 line 13) in order to make packaged product.

Gundlach L et al. discloses the food products e.g. bacon products are packaged within a protective environment ( col 20 lines 55) and the package is entitled to be labeled according to ‘Government Regulation’ in order to have complete knowledge of the amount of ingredients e.g. fat present in the product (col 6 lines 3-20).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify the product of modified Zminski et al. with the teaching of packaging and with the label the final product in order to have protection of the final product by packaging and also labeling the final packaged product in order to have full disclosure of the ingredients and their amounts in the product for the convenience of the consumer (col 6 lines 3-20).

7.    Regarding claim 4, modified Ziminski et al. discloses that the bacon slices can be width about 1 -2 inches and thickness 0.025 -0.15 inches (in Ziminski et al. col 3 lines 15-20 and Leidy et al. col 9 lines 17-18) and are cut to a length, which resembles bacon slices (in Ziminski et al., col 3 lines 52-55). It is to be noted that claim 4 is broad and it includes any sizes including the disclosed sizes as disclosed by Ziminski et al., which approximate length and width of bacon slices (in Ziminski et al., col 3 lines 15-20, 52-55). Therefore, it meets “the slices will approximate length and width of bacon slices” as claimed in claim 4.

8.    Claims 2, 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over modified Ziminski et al. USPN 4166138 in view of secondary prior arts as applied to claim 1 and further in view of Thombre et al. US 2003/0175326 and in view of Esteve et al. US 2012/0100276 and in view of Yager et al. US 2007/0178218 in view of DeStafeno et al. US 2009/0181147 and in view of evidence given by DeSmidt et al. US 2006/0034995.

9.    Regarding claim 2, modified Ziminski et al. are silent about the dry seasoning mix containing all ingredients in dry form together are (i) nutritional yeast (ii) garlic granules (iii) onion powder (iv) tomato powder (v) smoked paprika (vi) chili powder (vii) cumin (viii) black pepper (ix) powdered mustard (x) sage (xi) rosemary (xii) evaporated cane juice and (xiii) salt as claimed in claim 2.
With respect to (i), (ii), (iii) (vii), (viii) (x), (xi) , (xiii) Thombre et al. discloses the dry seasoning composition used as palatable enhancing agent used by mixing with
food ([0048]) and with vegetarian bacon (0055]) which include herbs and spices, in combination, e.g. they are cumin, black pepper, rosemary, sage ([0052]) and vegetable flavor ([0054]), yeast ([0055]), roast garlic ([0055]), onion powder ([0077]) to make the dry ingredients for vegetable bacon preparation ([0055]) and salt ([0053]). Roasted garlic can be in granule form as evidenced by DeSmidt et al. ([0042]).
One of ordinary skill in the art before the effective filling date of the invention would have been motivated to further modify dry ingredients of modified Ziminski et al., to include the teaching of Thombre et al. to provide the seasoning mix ingredients suitable as palatable enhancing agent used by mixing with food (Thombre et al., [0048]) and vegetarian bacon (Thombre et al., [0055]).


One of ordinary skill in the art before the effective filling date of the invention would have been motivated to modify dry ingredients of Ziminski et al. to include the teaching of Yager et al. to include mustard flavor, tomato flavor and chili powder contributes hot spicy chili taste in the food product (Yager et al. [0020], [0052], [0054]).
With respect to (v), Esteve et al. discloses the powdered smoke paprika is used in the seasoning mix ([0103]).
One of ordinary skill in the art before the effective filling date of the invention would have been motivated to modify dry ingredients of Ziminski et al. to include the teaching of Esteve et al. to incorporate with specific flavor of smoke paprika suitable for making bacon flavor composition (Esteve et al., [0101]).
With respect to (xii), De stafeno discloses evaporated cane juice is used as substitute of sugar ([0017], [0048], and [0060]). The motivation is it substitutes sugar.
One of ordinary skill in the art before the effective filling date of the invention would have been motivated to modify dry ingredients of Ziminski et al. to include the teaching of DeStafeno et al. to incorporate evaporated cane juice as substitute of sugar (De Stafeno et al., [0017], [0048], and [0060]).

10. 	Regarding claim 5, even if the combinations of prior arts of record, in combination, are silent about the sequence of order of addition, however, it is to 

11. 	Regarding the claim limitation of “evaporated cane juice and smoked paprika in equal amounts” as claimed in claim 5, it is to be noted that the evaporated cane juice serves as substitute of sugar (De stafeno discloses evaporated cane juice is used as substitute of sugar ([0017], [0048], [0060]) in the composition and smoke paprika is used in the seasoning mix (Esteve et al. discloses the powdered smoked paprika [0103]). Therefore, it is within the skill of one of ordinary skill in the art to optimize the amount of evaporated cane juice in order to provide desired sweetness and also to optimize the smoked paprika in order to have the desired seasoning flavor 
Further, regarding the claim limitation of amended claim 5, “the tomato powder in an amount less than the evaporated cane juice and less than the smoke paprika, garlic granules in an amount less than the tomato powder, and onion powder in an amount less than the garlic granules”, it is to be noted that it is within the skill of one of ordinary skill in the art to optimize the amounts of the ingredients in a proportionate amount including the claimed amount in order to have the desired aroma, flavor and taste of the final product.
Absent showing of unexpected results, the specific amounts of ‘evaporated cane juice’ and ‘smoked paprika’ are not considered to confer patentability to the claims.
As the flavor, taste, texture are variables that can be modified, among others, by adjusting the amounts of ingredients e.g. ‘evaporated cane juice’, ‘smoked paprika’, tomato powder, garlic granule etc. of claim 5, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amounts of ‘evaporated cane juice’ and ‘smoked paprika’ tomato powder, garlic granule etc. in Ziminski et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste, texture etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are .

12. 	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over modified Ziminski et al. USPN 4166138 in view of secondary prior arts as applied to claim 1 and further in view of Rennhard et al. USPN 3876794 in view of Maegli et al. US 20040086598 further in view of Okada et al. USPN 4880654 and in view of Bunke et al. USPN 6013294.

13.	 Regarding claim 3, modified Ziminski et al. disclose that the seasoning (
Mitchell et al., col 2 lines 7-10) comprises natural smoke oil (i.e. liquid smoke) ( Mitchell et al., col 4 Table 1) and also it includes coconut oil, olive oil in the composition ( Mitchell et al., col 8 lines 33-34) and liquid soy sauce closely resembles natural fried bacon pieces ( Mitchell et al., col 4 lines 49-53) in order to provide soy sauce containing seasoning is used in food products e.g. artificially produced meat (Mitchell et al., col 4 lines 26, 43) as discussed above. It is also to be noted that one of ordinary skill in the art would select coconut oil from the teaching of Mitchell et al. (col 8 lines 33-34) because it is a saturated oil at room temperature and it provides proper coconut flavor and proper texture, mouthfeel and melt with saturated oil in the composition as disclosed by Maegli et al. ([0027]) and it also provides edible fatty substance as nutritional element as taught by Bunke et al. (col 4 lines 24-35).
However, they are silent about (i) tomato paste (ii) maple syrup (iii) apple cider vinegar and (iv) liquid smoke (genus) is “liquid hickory smoke” (sp.).

With respect to (ii), Rennhard et al. discloses the maple syrup used (Example XX) to include as dietetic ingredient in various foods including beef (i.e. meat) ( Example XXXIX) and as seasoning agent as dressings, or can be incorporated as sugar substitute in the various food products also (Examples).
One of ordinary skill in the art would have been motivated to further modify the wet ingredients of modified Ziminski et al., to include the teaching of Rennhard et al. in order to provide dietetic ingredient in various foods including beef (i.e. meat) (Example XXXIX) and as seasoning agent as dressings, or can be incorporated as sugar substitute in the various food products also (Examples).
With respect to (iii), Bunke et al. discloses the use of apple cider vinegar is used in the dressing product, which is an uncooked premix, used to mix with food composition (col 3 lines 15-20, col 12 lines 60-67).
One of ordinary skill in the art would have been motivated to modify the wet ingredients of modified Ziminski et al., to include the teaching of Bunke et al. to provide vinegar taste, lowers pH (col 12 lines 60-67) and provides shelf stable, antimicrobial agent (col 3 lines 15-25, col 5 lines 10-15, e.g. acetic acid is antimicrobial agent).
With respect to (iv), Okada et al. discloses the use of liquid hickory smoke is used as unique flavorings in the preparation of simulated meat products (Title; 
One of ordinary skill in the art would have been motivated to include tomato paste for tomato flavor and also it is a high moisture content flavor ingredient and therefore, additional water may not be necessary using tomato paste in wet seasoning composition (Maegli et al., [0023]), coconut oil for coconut flavor and proper texture, mouthfeel and melt with saturated oil in the composition (Maegli et al., [0027]) and also coconut oil provides edible fatty substance as nutritional element (Bunke et al. col 4 lines 24-35) and Maple syrup inclusion as dietetic ingredient in various foods including beef (i.e. meat) (Rennhardt et al., Example XXXIX) and ‘apple cider vinegar’ as seasoning agent and it provides vinegar taste, lowers pH (Bunke et al. col 12 lines 60-67) and provides shelf stable, antimicrobial agent (Bunke et al. col 3 lines 15-25, col 5 lines 10-15, e.g. acetic acid is antimicrobial agent).

Response to arguments
14.	Applicants’ arguments and amendments have been considered.

15.	Applicants argued on page 6, second paragraph, in Remarks section, that “As set forth in paragraphs 9-12 of the enclosed Declaration III, Wu et al. as evidenced by Takamine fails to remedy the deficiencies of Ziminski et al. regarding the use of adzuki beans and buckwheat groats to make the simulated bacon products”.

Wu et al. discloses that
 (i) adzuki and buckwheat are high protein containing ingredients and
 (ii) the natural stable red color of Adzuki et al. can modify the red colored dough of Ziminski et al. with adzuki bean, therefore, maintaining the color matching of the bacon like product of Ziminskli et al. 
(iii) Wu et al. also discloses extraction step to extract with water and 
(iv) even if Wu ([0035]-[0040]) has filtration step as alleged by the applicants (page 6, third paragraph of  Remarks), it is optional ([0037]) and 
(v) the allegations that the disclosure of buckwheat in Wu is only as one of a long list of grains (page 6, third paragraph, in Remarks) is still to be considered as disclosure.
Therefore, Wu et al. is proper.
Regarding “hindsight reasoning” as alleged for Wu et al. on page 6 last paragraph of Remarks section, it is to be noted that,
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

16.	Regarding the argument related to Takamine in “Remarks section”, page 6 last paragraph, it is to be noted that Takamine et al. is used as an evidentiary prior art to provide evidence that adzuki bean is  red color (property) ([0035]) and when adzuki bean is used in the composition, it becomes red. Takamine is not a secondary prior art.

17.	Regarding the arguments in relation to other secondary prior arts and considering paragraphs 13-20 of the enclosed Declaration II (in Remarks, page 7 third to last paragraphs) e.g. Mitchell , Leidy et al. Gundlach et al., and rest of other secondary prior arts as argued on pages 7, 8 of Remarks section is not related to the specific ingredients they disclosed to modify the primary prior art but the applicants arguments are based on the common arguments that secondary prior arts of record as mentioned above, individually, are silent about “adzuki beans and buckwheat groats”. Therefore, as adzuki beans and buckwheat groats have been addressed by Wu et al. to modify Ziminski et al. with motivation, to meet claimed invention, as discussed above, therefore, these rejections are maintained. 

18.	Unexpected Result: 
Applicants argued on section 2, page 8 in Remarks section that “The unexpected result achieved by the presently claimed invention rebut any alleged obviousness”. 


19.	However, it is to be noted that the declaration and unexpected result is incomplete. The reasons are, independent claim 1 is broad because the amounts of ingredients can be broadly any amount to get the product by performing the method steps. Also, the declaration does not provide any amount of the ingredients mixed to achieve the desired result. 
It is to be noted that the examples and comparatives examples defined in the declarations I, II and III are insufficient to overcome the above rejection because 
(1) Applicants’ has not compared the claimed invention to the teachings of the reference and
 (2), more importantly, the declarations I (paragraphs 19-21), II (paragraphs 21-24) and III (paragraphs 22-24) are not comparing the range amounts of adzuki bean in the experimental sample(s) with the comparative range amount of samples e.g. chick pea, navy bean etc. other than adzuki bean.
 Therefore, examples no way allow the examiner to determine a trend for the results. Evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA

Therefore, the rejection is maintained and made as final.

Conclusion
20.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799